      4:20-cv-00080-RBH           Date Filed 10/23/20         Entry Number 28           Page 1 of 3




                                   UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF SOUTH CAROLINA
                                         FLORENCE DIVISION

    William Coaxum,          )               Civil Action No.: 4:20-cv-00080-RBH
                             )
          Petitioner,        )
                             )
    v.                       )               ORDER
                             )
    Michael Stephon, Warden, )
                             )
          Respondent.        )
    ________________________)

           This habeas matter is before the Court for review of the Report and Recommendation (“R & R”)

    of United States Magistrate Judge Thomas E. Rogers, III, who recommends granting Respondent’s

    motion for summary judgment and dismissing Petitioner’s 28 U.S.C. § 2254 petition without an

    evidentiary hearing.1 See ECF No. 26.

           The Magistrate Judge makes only a recommendation to this Court. The recommendation has

    no presumptive weight, and the responsibility to make a final determination remains with this Court.

    See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court is charged with making a de novo

    determination of those portions of the R & R to which specific objection is made, and the Court may

    accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or recommit

    the matter with instructions. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

           Neither party has filed objections to the R & R, and the time for doing so has expired.2 In the

    absence of objections to the R & R, the Court is not required to give any explanation for adopting the

    Magistrate Judge’s recommendations. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). The


1
         The Magistrate Judge issued the R & R in accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02
(D.S.C.).
2
          Petitioner’s objections were due by October 8, 2020. See ECF Nos. 26 & 27.
  4:20-cv-00080-RBH           Date Filed 10/23/20        Entry Number 28        Page 2 of 3




Court reviews only for clear error in the absence of an objection. See Diamond v. Colonial Life & Acc.

Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a timely filed objection, a

district court need not conduct de novo review, but instead must ‘only satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation’” (quoting Fed. R. Civ. P. 72

advisory committee’s note)).

                                      Certificate of Appealability

        “The district court must issue or deny a certificate of appealability when it enters a final order

adverse to the applicant.” Rule 11(a) of the Rules Governing Section 2254 Cases. A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a petitioner satisfies this

standard by demonstrating that reasonable jurists would find that the court’s assessment of the

constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El

v. Cockrell, 537 U.S. 322, 336–38 (2003). When the district court denies relief on procedural grounds,

the prisoner must demonstrate both that the dispositive procedural ruling is debatable, and that the

petition states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at 484–85. In

this case, the Court concludes that Petitioner has failed to make the requisite showing of “the denial of

a constitutional right.”

        Having found no clear error, the Court ADOPTS the Magistrate Judge’s R & R [ECF No. 26],

GRANTS Respondent’s motion for summary judgment [ECF No. 20], and DENIES AND

DISMISSES Petitioner’s § 2254 petition with prejudice. The Court DENIES a certificate of

appealability because Petitioner has not made “a substantial showing of the denial of a constitutional

right” under 28 U.S.C. § 2253(c)(2).


                                                     2
  4:20-cv-00080-RBH        Date Filed 10/23/20   Entry Number 28   Page 3 of 3




       IT IS SO ORDERED.



Florence, South Carolina                                    s/ R. Bryan Harwell
October 23, 2020                                            R. Bryan Harwell
                                                            Chief United States District Judge




                                             3
